PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/834,035
Filing Date: 30 Mar 2020
Appellant(s): Rowles, Noah, Tilman



__________________
Timothy H. Hwang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 1, 16 and 20 REJECTED UNDER 35 U.S.C 103
Appellant argue that the cited references, alone or in combination, do not disclose or render obvious the limitation “provide via the network the list of the previously dismissed content to the user device” where “the previously dismissed content includes follow up content associated with the first provider,” “the follow up content associated with the first provider includes content other than or in addition to the content associated with the first provider that was previously presented on the user device,” and “the content other than or in addition to the content associated with the first provider includes interactive content associated with the first provider” as recited by independent Claims 1, 16, and 20.
In response to Appellant’s argument, Pasula discloses provide via the network the list of the previously dismissed content to the user device (see included bit not limited; see fig.1, 3C; col.8, ll.58-67; discloses the user has previously selected the advertisement A (322a), advertisement B (322b), and advertisement C (322c) to be queued. In addition, the notification message (321) also includes the invitation (322d) inviting the user to select a queued advertisement for viewing, or to select a preferred advertisement category for viewing. Upon the user selecting (e.g., clicking) one of the advertisement A (322a), advertisement B (322b), and advertisement C (322c), the selected advertisement is presented (e.g., displayed, played back as an audio message, etc.) to the user). Barnes discloses the previously dismissed content includes follow up content associated with the first provider (see included bit not limited; see fig.7; page.9, ¶0066-¶0067; in fig.7 and [0066] discloses the saved material can be organized or sorted by the date saved 702, the type of digital content substrate to which this supplemental content corresponds 704, the sponsoring organization 706 (which may comprise a link to the organization's Web site), and the brief description of the supplemental content 708 (which may in turn comprise one or more links 722 with related information)), and De Gour discloses the follow up content associated with the first provider includes content other than or in addition to the content associated with the first provider that was previously presented on the user device,” and “the content other than or in addition to the content associated with the first provider includes interactive content associated with the first provider (see included bit not limited; see fig.6, 9-10; page.3, ¶0023, ¶0028 and ¶0144; in[0023] disclose… preserve ads which a user finds interesting for display at a later time when the user so desires… and further[0028] discloses  items in the list can include representations of content of the selected ads in the form of an icon or thumbnail image generated from the ad content and stored in a datable table. The list is interactive, so clicking on an item in the list loads a page on which the ad is displayed. And additionally further in paragraph [0144] discloses in pane 1004 of FIG. 10, when a list of items of interest is displayed to a user, a user can navigate graphical pointer 608 over any of the various ads identified in column 952. In this example, each field of column 952 in pane 1004 includes a view button 1028, which the user can click on to load a more complete presentation of the ad of interest. In some implementations, clicking on a view button 1028 can cause additional content stored in column 952 of ad table 916 to be retrieved. In other instances, clicking on a view button 1028 can cause a URL at which the ad was originally presented to be loaded in the user's web browser. In other implementations, for example, when the ad was originally displayed on a first page as a link which a user could click through to access a second page at a different URL, the second page can be loaded in response to clicking on view button 1028). Therefore, the combinations of Pasula, 

Claim 22 REJECTED UNDER 35 U.S.C 103
Appellants further argue that the cited references, alone or in combination, do not disclose or render obvious the limitation “wherein the interactive content associated with the first provider is multi-media interactive content” as recited by dependent Claim 22.
In response to Appellant’s argument, De Gour discloses wherein the interactive content associated with the first provider is multi-media interactive content (see included but are not limited; page.3, ¶104 and ¶0144; in [0104] discloses Ads can be stored in memory on a user's computing device, for instance, when an application executed on the device is configured to display the ad as part of a presentation in a GUI. Such applications can be configured to automatically retrieve ads from remote servers accessible over a communications network such as the Internet in response to certain events and/or actions during a user's interaction with the application. In other instances, ads can be retrieved from one or more servers by the user's computing device for display when the device is executing a web browser).  Therefore, the combinations of Pasula, Barnes and De Gour renders obvious above claim limitations of recited by dependent claim 22.

For the above reasons, it is believed that the rejections should be sustained.


/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424     
                                                                                                                                                                                        Conferees:
	/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424 
                                                                                                                                                                                            /Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.